NOS. 12-15-00050-CR
                                              12-15-00051-CR
                                             12-15-00052-CR

                                 IN THE COURT OF APPEALS

                   TWELFTH COURT OF APPEALS DISTRICT

                                              TYLER, TEXAS

IN RE:                                                    §

JOSE CONCEPCION GARCIA,                                   §   ORIGINAL PROCEEDING

RELATOR                                                   §

                                          MEMORANDUM OPINION
                                              PER CURIAM
         Relator Jose Conception Garcia complains in this original mandamus proceeding that the
District Clerk of Wood County, Texas, has failed to comply with her duties pertaining to Relator’s
postconviction application for writ of habeas corpus.
         Texas Code of Criminal Procedure Article 11.07 is the exclusive procedure available to an
applicant seeking relief from a felony judgment imposing a penalty other than death. See TEX.
CODE CRIM. PROC. ANN. art. 11.07 §§ 1, 5 (West Supp. 2014). Moreover, the court of criminal
appeals has recently clarified that because it has exclusive Article 11.07 jurisdiction, an
intermediate appellate court has no jurisdiction to rule on matters pertaining to a pending Article
11.07 application. See Padieu v. Court of Appeals of Tex., Fifth Dist., 392 S.W.3d 115, 117-18
(Tex. Crim. App. 2013).
         Because Article 11.07 applies to Relator’s pending application for habeas relief, and this
Court has no jurisdiction to rule on any matters pertaining to a pending Article 11.07 habeas
application, we are without jurisdiction to reach the merits of Relator’s complaint. Accordingly, we
dismiss Relator’s petition for writ of mandamus for want of jurisdiction. See TEX. CODE CRIM.
PROC. ANN. art. 11.07 § 1; Padieu, 392 S.W.3d at 117-18.
Opinion delivered February 27, 2015.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.
                                               (DO NOT PUBLISH)
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                        FEBRUARY 27, 2015


                                         NO. 12-15-00050-CR


                                JOSE CONCEPCION GARCIA,
                                           Relator
                                             V.
                                HON. G. TIMOTHY BOSWELL,
                                         Respondent


                                       ORIGINAL PROCEEDING
                       ON THIS DAY came to be heard the petition for writ of mandamus filed
by JOSE CONCEPCION GARCIA; who is the relator in Cause No. 19,188-2006, pending on
the docket of the 402nd Judicial District Court of Wood County, Texas. Said petition for writ of
mandamus having been filed herein on February 26, 2015, and the same having been duly
considered, it is the opinion of this Court that this court is without jurisdiction of this original
proceeding and that the petition should be dismissed for want of jurisdiction, it is therefore
CONSIDERED, ADJUDGED and ORDERED that the said petition for writ of mandamus be,
and the same is, hereby dismissed for want of jurisdiction.
                       By per curiam opinion.
                       Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                        FEBRUARY 27, 2015


                                         NO. 12-15-00051-CR


                                JOSE CONCEPCION GARCIA,
                                           Relator
                                             V.
                                HON. G. TIMOTHY BOSWELL,
                                         Respondent


                                       ORIGINAL PROCEEDING
                       ON THIS DAY came to be heard the petition for writ of mandamus filed
by JOSE CONCEPCION GARCIA; who is the relator in Cause No. 19,190-2006, pending on
the docket of the 402nd Judicial District Court of Wood County, Texas. Said petition for writ of
mandamus having been filed herein on February 26, 2015, and the same having been duly
considered, it is the opinion of this Court that this court is without jurisdiction of this original
proceeding and that the petition should be dismissed for want of jurisdiction, it is therefore
CONSIDERED, ADJUDGED and ORDERED that the said petition for writ of mandamus be,
and the same is, hereby dismissed for want of jurisdiction.
                       By per curiam opinion.
                       Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                        FEBRUARY 27, 2015


                                         NO. 12-15-00052-CR


                                JOSE CONCEPCION GARCIA,
                                           Relator
                                             V.
                                HON. G. TIMOTHY BOSWELL,
                                         Respondent


                                       ORIGINAL PROCEEDING
                       ON THIS DAY came to be heard the petition for writ of mandamus filed
by JOSE CONCEPCION GARCIA; who is the relator in Cause No. 19,191-2006, pending on
the docket of the 402nd Judicial District Court of Wood County, Texas. Said petition for writ of
mandamus having been filed herein on February 26, 2015, and the same having been duly
considered, it is the opinion of this Court that this court is without jurisdiction of this original
proceeding and that the petition should be dismissed for want of jurisdiction, it is therefore
CONSIDERED, ADJUDGED and ORDERED that the said petition for writ of mandamus be,
and the same is, hereby dismissed for want of jurisdiction.
                       By per curiam opinion.
                       Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.